DETAILED ACTION

The following is a final office action is response to communications received on 08/03/2022.  Claims 41-45, 47-52, 54-58 & 61-63 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-43, 45, 49-52, 54-57, 61 & 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 2014/0303719).
As the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  

    PNG
    media_image1.png
    426
    733
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    621
    788
    media_image2.png
    Greyscale

Regarding Claim 41, Cox teaches a heart valve prosthesis comprising a frame (110), the frame comprising: a plurality of struts [0039] configured to extend from an upstream side (115) of a natural heart valve to a downstream side (117) of the natural heart valve; and a plurality of connectors attached between the plurality of struts [0039]; wherein: an upstream portion (shown) of the frame (115) is configured to expand wider than a natural heart valve annulus (Figs 7 & 8D); a downstream portion (shown) of the frame is configured to expand wider than a natural heart valve annulus (Figs 7 & 8D); and the downstream portion is configured to bend outward of a center lumen of the frame and back in (Figs 7, 8D & 12B), to present a round outer surface sized and shaped for pushing radially outward toward the natural heart walls, and expand radially outward under upstream pressure, capable of  converting the upstream pressure to radially outward pressure [0053]-[0054], for sealing between the frame and the natural heart walls.  
Regarding Claim 42, Cox teaches wherein the downstream portion is configured to expand radially outward to push radially outward against the natural heart walls (Figs 12D), thereby providing a seal against blood flowing around the frame.  
Regarding Claim 43, Cox teaches wherein the downstream portion is designed to expand to a torus shape (Fig 12B & D).
Regarding Claim 45, Cox teaches wherein the valve further comprises fabric [0052] & [0057] for sealing the heart valve prosthesis along an outer perimeter of the heart valve prosthesis.
Regarding Claim 49, Cox teaches wherein the valve further comprises a center portion (shown) attached between the upstream portion and the downstream portion, designed to expand no wider than a native heart valve annulus.  
Regarding Claim 50, Cox teaches wherein the downstream portion (shown) is configured to have protrusions away from a center axis of the frame which point upstream (Figs 12B & D).  
Regarding Claim 51, Cox teaches wherein the downstream portion is designed to expand to a shape which points upstream (Figs 12B & D).  
Regarding Claim 52, Cox teaches wherein the frame, before expanding, is in a shape of tube having a single layered wall as measured from a center of the tube [0101], and after expanding (Figs 12B & D), at least a portion of a tube has a double layer as measured from a center of the tube.
Regarding Claim 54, Cox teaches wherein the frame, in a crimped state before expansion, has a diameter in a range between 8 and 9 millimeters.  
Regarding Claim 55, Cox teaches wherein the frame, before expansion, fits into a catheter of inside diameter of 24 French gauge.  
Regarding Claim 56, Cox teaches wherein the frame, before expansion, fits into a catheter of inside diameter in a range of 24- 28 French gauge.
Regarding Claim 57, Cox teaches wherein said frame comprises a hollow tube shape made of a shape memory material [0039].
Regarding Claim 61, Cox teaches wherein the downstream portion (shown) comprises a stent mesh [0039] configured to bend outward of a center lumen of the frame and back in (Figs 12B & D), to present a round outer surface of stent mesh sized and shaped for pushing against the natural heart walls and expand radially outward under upstream pressure, capable of converting the upstream pressure to radially outward pressure, for sealing between the frame and the natural heart walls.
Regarding Claim 62, Cox teaches wherein the device as set forth in the rejection of claims 41 & 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 44, 47, 48 & 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2014/0303719) in view of Lane et al. (US 2014/0343669).
Regarding Claims 44, 47, 48 & 63, as set forth supra, Cox discloses the invention substantially as claimed.  However, Cox does not disclose wherein (1) the upstream portion shaped to have an asymmetric cross section on a plane perpendicular to blood; (2) the downstream portion is shaped to have one side of the downstream portion of the frame to have an asymmetric cross section on a plane perpendicular to blood; and (3) the downstream portion and the upstream portion have an asymmetric cross section on a plane perpendicular to blood.
Lane teaches a prosthetic valve (Figs 9A-9B) in the same field of endeavor.  Said valve comprising an asymmetric (D-shaped cross-section) upstream (916) and downstream portion (912) in a plane perpendicular to the flow of blood in order to better accommodate the anatomy of the native mitral valve [0080].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the upstream and downstream portions of Cox in the asymmetric manner as taught by Lane, in order to better accommodate the anatomy of the native mitral valve [0080].  A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey et al., 149 USPQ 47.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774